Beasley, Judge.
Appellant seeks to review by direct appeal a superior court order affirming the decision of the Georgia Department of Labor regarding a claim for unemployment compensation. In doing so, it failed to obtain an order from this court granting permission for appeal pursuant to OCGA § 5-6-35 (a) (1). This requirement is jurisdictional and mandates dismissal of the appeal. Cook v. Caldwell, 166 Ga. App. 452 (305 SE2d 187) (1983); Hogan v. Taylor County Bd. of Education, 157 Ga. App. 680 (278 SE2d 106) (1981); Tri-State Bldg. &c. Co. v. Reid, 251 Ga. 38 (302 SE2d 566) (1983); Wheeler v. Strickland, 248 Ga. 85 (281 SE2d 556) (1981). Compare Green v. Tanner, 186 Ga. App. 715, 716 (368 SE2d 162) (1988).

Appeal dismissed.


Carley, C. J., and McMurray, P. J., concur.